Case 2:19-cv-11911-WBV-KWR Document1 Filed 07/29/19 Page 1 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

FILED
i. DISTRICT COURT

UNITED STATES DISTRICT COURS fi 80 4 721CT CELA.

Eastern District of Louisiana

Dicey Qhife._”
Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

City Of New Orleans, ”
University Medical Center (UMC),
Seaside Behavioral Health Center,

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

for the

2019 JUL 29 Po: 05

Pop Pas OT mp pyres
a bobies: 1 LE She
a

   

 

Division | moe

19.11911
Case No.

(to be filled in by the Clerk's Office)

SECT.EMAG.4

Jury Trial: (check one) Yes LJ] No

)

)

)

)

)

)

)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

 

 

 

forma pauperis.
we 047 po 1
Fee A>
~~. Process
XX Dktd
—. CtRmDep
... Doc. No.

Page 1 of 8
Case 2:19-cv-11911-WBV-KWR Document1 Filed 07/29/19 Page 2 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

I. The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

 

 

Dicey White

4545 MacArthur Blvd Apt #5

New Orleans Louisiana 70131
City State Zip Code

Orleans

 

(504)-920-9643

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages tf needed.

Defendant No. |

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number

 

 

 

 

City Of New Orleans

1300 Perdito St

New Orleans LA 70112
City State Zip Code

Orleans

 

504-658-4000

 

 

[_] Individual capacity Official capacity

University Medical Center

 

 

 

 

Emergency

2000 Canal St

New Orleans LA 70112
City State Zip Code

Orleans

 

504-702-3000

 

Page 2 of 8
Case 2:19-cv-11911-WBV-KWR Document1 Filed 07/29/19 Page 3 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

II.

E-Mail Address (if known)

Defendant No. 3

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 4

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Basis for Jurisdiction

 

[_] Individual capacity Official capacity

Seaside Behavioral Center

 

 

 

4201 Woodland Dr

New Orleans LA 70131
City State Zip Code

Orleans

 

504-393-4223

 

[| Individual capacity  [K] Official capacity

 

 

 

 

City State Zip Code

 

 

 

[J Individual capacity (1) Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

[_] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Are you bringing suit against (check all that apply):

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Page 3 of 8
Case 2:19-cv-11911-WBV-KWR Document1 Filed 07/29/19 Page 4 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

III.

Civil and Costitution rights

I) Two policemen accompanied by four plain clothed ladies kidnapped and handcuffed Plaintiff, then
drove to an undisclosed location without showing a warrant or informing of a crime committed .

II) University Medical Center illegally took 7 vials of my blood samples without my consent.

I11)Before the City wantonly demolished my home located on 412-414 Pacific Av, they confiscated
all my papers i.e mortgage records, birth certificates, high school and College diplomas, photos
passed on from generations back to my great grandfathers, Passports, and everything else I
ever owned since the first day I started making a living.

IV)Forcefully uprooted me from my home and community and placed me in a mental instution under
24hr surveillance without explanation.

V) Forced me to take psychiatric medication such as Respiradol and other psychotic drugs without prior
diagnosis or history of the condition.

Vi)Rendered me homeless and pennyless for a period of 3 months (from August 1, 2018 to the
beginning of October 2018) before I found an apartment.

VII)The City's actions caused me to be released back into the community homeless and possesionless,
my social security income was now my only means of survival.

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

N/A

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

An action done under color of law adjusts (colors) the law to the circumstances yet said apparent legal
action contravenes the law as clearly stated by the all the seven grivances listed by the Plaintiff under
(B) Section 1983.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Where did the events giving rise to your claim(s) occur?

Page 4 of 8
Case 2:19-cv-11911-WBV-KWR Document1 Filed 07/29/19 Page 5 of 8

CITY OF NEW ORLEANS
The incident occurred at 412-414 Pacific Av in New orleans.

Two NOPD police officers and 4 plain cloth dressed ladies came to my door at around 8am and loudly
knocked on the door claiming they were there to just talk to me and demanded I open the door. I
complied and once I stepped outside the door the policeman put handcuffed me. When I demanded to
know why they were violating my rights the officer said he had a warrant from a judge.

I asked if i were being arrested for something the answer was "NO". I was in distress and quite worried
now but remaining calm. I asked where they were taking me and begged to lock my front door. One
officer took my key from me and locked it for me after he had answered "We can't tell you that". The 2
police officers accompanied by the 4 plain cloth ladies took me to an undisclosed location which later
turned out to the University Medical Center (UMC) all this time I was still in handcuffs.

AT UMC.

At UMC, they hauled me out of the car and put me in a wheelchair. A female technician took 7 vials of
my blood, temperature and blood pressure all without asking me any questions or getting concent
verbal or written; NOTE: I was still in handcuffs two hours later from the time they abducted me from
my residence.

They removed the handcuffs and tranfered me to an ambulance which was waiting in the parking lot. In
the ambulance they strapped my hands to a gurney and transported me to another undisclosed location.
This caused me to be further stressed and anxious.

AT SEASIDE MENTAL FACILITY.

After we left UMC, Seaside mental facility was the other undisclosed location they transported me to.
At seaside I exercised my rights to refuse medications in writing, because I had no prior history of
taking those medications and no such symptoms that required the medications they prescribed. The staff
later informed me that I had no choice but to take the medication, if I had any hopes of ever being
released. They also told me that I wasn’t the only one taking those psychotic medications but everyone
admitted to that facility had to take their meds. They told me they would hold me indefinitely if I did
not take the medication they offered me.

They refused/prevented me from attaining an attorney per state posted notice.

They also threatened to force medication for non compliance.

They changed my completed and signed forms at the nurses station (not realizing I was watching them
do it) so i called their unlawful act to their attention while they were doing it.

They started tightly monitoring my phone calls after the above happened, even by physically standing
over my shoulder as I contacted and spoke with family members to inform them of my situation.

They persisted to force medication on me by threatening me with the horrors of what happens in the
long room at the front entrance to the sleeping quarters, where they tie down "patients" that don’t take
their meds. (The "torture" chamber).

They arbitrarily moved my sleeping quarters to the room adjacent to the torture chamber.

They (many of the staff members that manned the desk and other support activities) paraded one at a
time throughout the night (about 20 times in all) peeking at me, but I never responded. I only observed
them continually as they appeared and retreated from my bedroom door. One of them made a shooting
gesture before retreating. I never responded, only stared at them and kept my face expressionless.

The Following morning, the guy who made a shooting gesture opened the door to the meeting room
laughing and yelling over to me " I know why someone is so tired this morning ...they didn’t get any
sleep last night". As we inpatients were waiting for our daily routines to begin, the instructor closed the
door on him.

This harrowing experience continued for a period lasting 2 weeks.....[ had no freedom of movement,
free speech and I was always afraid that my life was in imminent danger since this was a classic case of
misdagnosis and I never at any time during my duration of being held against my will at this God
forsaken facility did I soundly (continuosly) sleep for more than 3 hours at a time.

I was still in captivity after they released me from the Seaside to their secured Taxi cab and delivered to

 

Page 5 of 8
Case 2:19-cv-11911-WBV-KWR Document 1 Filed 07/29/19 Page 6 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

the Salvation army dormitory located on Clairborne Av where I was to be met by Ms Scott from Unity,
but no one came over and I was there completely homeless, broke and possesionless without any
documentation i.e Identification, bank cards, social security card, birth cerificate, Passports etc...

I suddenly realized I was still under the grips of those who had and continued to violate my life and
yearning to regain my life as I had known it before this happened. I was penniless and still wearing the
same pair of pants and T-shirt as when they first abducted me 2 weeks earlier.

I had been working plans to regain my life through Travellers Aid since I entered the Salvation Army
dormitory. After 2 months of being homeless I found a convenient apartment and planned my
departure. Prior to this I had been fully supporting myself. Now my life has been literally turned upside
down and now I am severly traumatized to this very day.

Cost of living expenses has sky rocketed to barely being manageable, but I finally got part of my
retirement pension after a gruelling wait of over 6 months of being dispossesed of my documentation,
and all my records which I had to reapply for from scratch from all applicable government agencies.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
Abduction; The Stated abduction took place on July 27, 2018 at around 9am.

SeaSide Mental Facility; from July 27, 2018 to August 9, 2018.

Homeless from August 9, 2018 to October 1, 2018.My

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

My immediate family and few of my friends came to visit me at the Seaside Mental facility. I also
managed to secure my medical records after this ordeal from University Medical Center (UMC) which
generated 27 pages of analysis based on hearsay and propaganda. The documents will be made
available to the court as a matter of public record.

I personally went to Seaside facility with one of my friends (Christie) to request my records but I did
not manage to get them since they told me they were over 300 pages and they will need time to process
them after a I pay a non refundable fee of $150. I also have prescription papers from Seaside.

Homeless letter from Salvation Army.

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Page 6 of 8
Case 2:19-cv-11911-WBV-KWR Document1 Filed 07/29/19 Page 7 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

I solemnly swear that I did NOT consent to any of the fraudulent tests and analysis that took place at UMC.
Seaside Mental Facility admitted me where they further violated my rights by forcing medication on me after I
had exercised my right to refuse medication. They denied my request to contact a lawyer as per state law posted
on their walls. I was under 24hr surveillanceat all times never leaving the floor. They deprived me of sleep and
personal comfort by harrasing activities when they intruded into my sleeping quarters throughout the night (upto
20 times in a night)

After 14 days when they could not find a definite mental diagnosis, they still under bondage used their private
taxi service and dumped me at the entrance of the Salvation Army homeless and pennyless. I subsequently was
admitted to the Salvation Army where I was required to check in at 4pm and vacate the facility at 6am carrying
around any belongings I had with me or was to acquire for the duration of stay at the Salvation army homeless
shelter.

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

1)Compensation for my losses resulting from the loss of my historic home demolished on July 30, 2018 in the
amount of $350,000

2)Emotional distress (to the limits permitted by Law)

3)Loss of personal and movable property and all movables stored inside and outside my home, all purchased
over my entire adult lifetime amounting to roughly $400,000 in destruction.

4)I Demand that any and all employees of the afore mentioned instutions that had a hand in this organized
scandalous activities be held wholly accountable for their unprofession and mediocrity that lead to my
abduction, misdiagnosis and eventual loss of my personal property and well being. To this day I am still
traumatized and haunted by my experience in hell on earth.

5) The afore mentioned instutions MUST be regulated according to the applicable Local, State and Federal
bodies or vulnerable citizens like myself will be left to suffer irreparable lifelong harm.

 

VI. =‘ Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

Page 7 of 8
Case 2:19-cv-11911-WBV-KWR Document 1 Filed 07/29/19 Page 8 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 2p July, 2019

 

  

   
 

 

 

 

 

 

 

Signature of Plaintiff A UGGS
Printed Name of Plaintiff Dicey Wh ite
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number

 

Name of Law Firm

 

Address

 

 

City
Telephone Number

State

Zip Cede

 

E-mail Address

 

Page 8 of 8
